MOORE, P. J.
The facts in this case are identical with those in Pacific Indemnity Co. v. Industrial Acc. Com., et al, No. 16396, ante, p. 726 [195 P.2d 919], with the exception that a wall partition fell upon the applicant Rothschild at the time of the explosion, causing his injuries. Basing the decision herein upon the opinion derived in that case the award is affirmed.
McComb, J., and Wilson, J., concurred.
A petition for a rehearing was denied July 30, 1948.
Petitioner’s application for a hearing by the Supreme Court was denied September 8, 1948. Sehauer, J., and Spence, J., voted for a hearing.